Citation Nr: 1536186	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disability (TDIU) from March 3, 2006, until December 3, 2006.  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1945 to May 1945, from April 1946 to October 1947, and from December 1947 to December 1949.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Following an April 2007 remand by the Board, the Board denied a rating in excess of 20 percent for inactive pulmonary tuberculosis (PTB) with chronic obstructive pulmonary disease (COPD) in a December 2007 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an May 2009 Order, following a Joint Motion for Remand (JMR).  The Board again remanded the case for additional development in January 2011 and August 2013.  In the August 2013 remand, the Board included the issue of entitlement to service connection for residuals of a shell fragment wound (SFW) of the lung as being inextricably intertwined with the rating of the Veteran's PTB.  By rating decision in May 2014, the RO denied service connection for residuals of a SFW of the lungs.  The Veteran was notified of his appellate rights, but did not submit a notice of disagreement with the denial.  

In an August 2014 decision, the Board granted staged ratings for the Veteran's service-connected PTB with COPD, including a 60 percent rating from March 3, 2006, until December 3, 2006.  As such, the Veteran's disability rating met the criteria for consideration of TDIU and constituted an informal claim for this benefit.  The August 2014 decision remanded the issue of TDIU for adjudication by the RO.  TDIU was denied by the RO in a June 2015 rating decision and the case has been returned for appellate consideration of this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  From March 3, 2006, to December 3, 2006, service connection was in effect for PTB with COPD, rated 60 percent disabling.  

2.  The record shows that from March 3, 2006, to December 3, 2006, the Veteran was retired from many years of employment as a psychological therapist.  

3.  The service-connected disability, standing alone, is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU have not been met from March 3, 2006, to December 3, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2014 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations prior and subsequent to the period in question.  The Board finds that the medical evidence is adequate for disposition of the issue before the Board.  The examinations were provided by qualified medical professionals and were predicated on a full reading of all available records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Review of the record does not show the specifics of the Veteran's educational background, but it is noted that on VA psychiatric examination in October 1970 the Veteran reported that he had almost obtained his degree in psychology.  During a September 2005 VA examination, it was noted that the Veteran had retired from his job as a psychological therapist with General Motors Corporation.  

In a June 2006 response to a VA inquiry, the Social Security Administration (SSA) indicated that the Veteran had never filed a disability claim with SSA.  

A private pulmonary function test (PFT) performed on March 3, 2006, shows Forced Expiratory Volume in one second (FEV-1) to be 52 percent predicted and FEV-1/Forced Vital Capacity (FVC) to be 109 percent.  DLCO was 43 percent.  In an April 2006 statement, the Veteran's private physician indicated that the PFT showed severe restrictive impairment.  In a June 2006 VA medical opinion, it was indicated that the reduced lung capacity shown on PFT in March 2006 was as likely as not related to lobectomy and thoracotomy.  A private report of PFT conducted on December 4, 2006 shows FEV-1 to be 63 percent predicted and FVC to be 59.5 percent predicted.  

In a December 2006 report of private hospitalization, it was noted that the Veteran had been admitted for elective back surgery and had significant postoperative respiratory complications.  The Veteran was intubated on a respirator and developed ventilator pneumonia.  It was noted that he had acute respiratory failure and ventilator pneumonia.  During hospitalization, on December 11, 2006, an echocardiogram study showed mild to moderate left ventricular hypertrophy as well as some right ventricular hypertrophy.  A chest X-ray study performed on December 19, 2006 showed mild cardiac enlargement with coarse reticular markings seen in the lung bases that could represent atelectasis or fibrosis.  On repeat chest X-ray studies several days later, heart size was normal.  At the time of a late December 2006 notation, the Veteran's respiratory status was "pretty stable."  

For the period of time between March 3, 2006, and December 3, 2006, service connection was in effect for PTB with COPD, rated 60 percent disabling; his only service-connected disability.  While this meets the basic eligibility requirements for TDIU, for a veteran to prevail on such a claim, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he was retired at the time in question, is not sufficient for eligibility of the benefit.  A rating that meets the criteria for TDIU consideration in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, during the period when the Veteran was schedularly eligible for TDIU consideration, there is no evidence in the claims folder that indicated that he was unable to obtain or retain substantially gainful employment solely as a result of his service-connected respiratory disability.  It is significant that the record shows that the Veteran's December 2006 period of hospitalization was for treatment of non-service-connected back disability.  There is no evidence, either lay or medical, that shows that the Veteran's service-connected respiratory disability was responsible for his unemployment.  Rather, the Veteran is shown to have retired from his job as a therapist.  Further, the Veteran did not respond to a request for additional information regarding TDIU.  Under these circumstances, eligibility for TDIU from March 3, 2006, to December 3, 2006, the time period in which the Veteran met the schedular criteria for consideration of TDIU, is not shown to be warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for TDIU, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

TDIU from March 3, 2006, until December 3, 2006, is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


